Exhibit 10.23

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PROMISSORY NOTE


Dated  as of June 20, 2014
 
 
Amount: $26,000.00
 


FOR VALUE RECEIVED, the undersigned Las Vegas Railway Express, Inc., a Delaware
corporation ("Maker"), promises to pay to the order of Wanda Witoslawski
("Lender"), the principal sum of Twenty Six Thousand ($26,000.00), (the
"Principal Amount") together with interest on the unpaid Principal Amount on
maturity of this note (the "Note"). Said note shall be due on demand (the
"Maturity Date"). In addition, the Maker promises to pay to the order of Lender
an amount equal to ten percent (10%) per month of the Principal Amount on the
Maturity Date (the "Maturity Payment").
 
1.  INTEREST RATE.


The Principal Amount under this Note shall bear interest at a rate of ten
percent (10%) per month upon the Maturity Date.


In the case any Principal Amount and any accrued interest thereon or the
Maturity Payment remains unpaid following the Maturity Date or in the case of an
Event of Default (as hereinafter defined) the unpaid Principal Amount and
accrued interest thereon and the unpaid Maturity Payment shall bear interest at
a rate of ten percent (10%) per month compounded daily from the Maturity Date or
the date of the Event of Default as applicable.


In the event that any interest rate provided for in this Agreement shall be
determined to be unlawful, such interest rate shall be computed at the highest
rate permitted by applicable law. Interest not paid when due shall be added to
the unpaid Principal Amount and shall thereafter bear interest at the same rate
as the Principal Amount. All payments (including prepayments) hereunder are to
be applied first to the payment of accrued interest and the balance remaining
applied to the payment of the Principal Amount and the Maturity Payment.


2.  PAYMENTS.


Maker shall make payments of the Principal Amount, the Maturity Payment and
accrued interest thereon to Lender as follows: except as otherwise set forth in
this Note, the unpaid Principal Amount under the Note plus all accrued and
unpaid interest thereon plus the Maturity Payment shall be payable upon the
Maturity Date. If he Maker has not repaid the Principal Amount together with any
and all accrued interest thereon and the Maturity Payment on the Maturity Date,
the Lender may, in his sole discretion, at any time after the Maturity Date, (i)
make a written demand for payment of any unpaid Principal Amount, Maturity
Payment and accrued interest thereon.
 
 
1

--------------------------------------------------------------------------------

 


3.  VOLUNTARY PREPAYMENT.


Maker may, from time to time, in its sole discretion, upon five (5) business
days' prior written notice to Investor, make one or more periodic payments to
the Lender. Such payments shall be credited against any Principal Amount,
Maturity Payment and accrued interest thereon
owed by Maker to Lender pursuant to the Note on the date that such payment is
received by the Lender and credited to Lender' s account. Such payments shall be
applied first to accrued and unpaid interest, then to the Principal Amount and
then to the Maturity Payment amount then outstanding. Notwithstanding anything
herein to the contrary, in the case of any payment by Maker to the Lender prior
to the Maturity Date, Lender shall be entitled to the full amount of the
interest that would have been due on the Note and to the full amount of the
Maturity Payment that would have been paid had Maker paid the Principal Amount
and interest thereon and the Maturity Payment on the Maturity Date.


4.  LAWFUL MONEY AND DESIGNATED PLACES OF PAYMENT.


All amounts due hereunder are payable in lawful money of the United States of
America, in immediately available funds, at Lender's designated address not
later than 6:00 p.m., Pacific time, on the day of payment.


5.  WAIVERS.


Except as set forth elsewhere herein, Maker, for itself and its legal
representatives, successors, and assigns, expressly waives presentment, protest,
demand, notice of dishonor, notice of
nonpayment, notice of maturity, notice of protest,
notice of intent to accelerate, notice of acceleration, presentment for the
purpose of accelerating maturity, and diligence in  collection.


6.  DEFAULT.


The occurrence and continuance of one or more of the following events shall
constitute an event of default ("Event  of Default") of this Note:


6.1 The nonpayment of the Principal Amount or the Maturity Payment under the
Note or any accrued interest thereon by Maker within five business days of when
the same shall have become due and payable.
 


6.2 The entry of a decree or order by a court having appropriate jurisdiction
adjudging Maker bankrupt or insolvent, or approving as properly filed a petition
seeking
reorganization, arrangement, adjustment or composition of or in respect of Maker under the federal Bankruptcy Act or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee or trustee
of
Maker, or any substantial part of its property, or ordering the winding up or liquidation of its affairs, and the continuance
of any such decree or order unstayed and in effect for a period of sixty
(60) consecutive days.

 
 
2

--------------------------------------------------------------------------------

 


6.3 The institution by Maker of proceedings to be adjudicated bankrupt or
insolvent, or the consent by it to the institution of bankruptcy or insolvency
proceedings against it, or the filing by  it of a petition or answer or consent
seeking reorganization or relief under the federal Bankruptcy  Act or any other
applicable federal or state law, or the consent by it to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
the Company, or of any substantial part of its property, shall become subject to
the jurisdiction of a federal bankruptcy court or similar state court, or if
Maker shall make an assignment for the benefit of its creditors, or if there
is a receivership, execution or other material judicial seizure, or if there is
an admission in writing by Maker of its inability to pay its debts generally as
they become due, or the taking of corporate action by Maker in furtherance of
any such action.


6.4 Default in the obligation of Maker for borrowed money, other than this Note,
which shall continue for a period of sixty (60) days, or any event that results
in acceleration of the maturity of any material indebtedness of Maker under any
note, indenture, contract, or agreement.


6.5 Maker's failure to comply with any material term, obligation, covenant,
or condition contained in this Note, within 10 days after the expiration of all
cure periods and receipt of written notice from the Lender demanding
such compliance.


6.6 Any warranty, covenant, or representation made to the Lender by Maker
under this Agreement, proves to have been false in any material respect when
made or furnished.


7.  ACCELERATION.


At the option of the Lender, and without presentment, demand, protest or notice,
all of which are hereby expressly waived, the Principal Amount, the Maturity
Payment and  any accrued and unpaid interest thereon shall become immediately
due and payable upon an Event of Default as set forth in Section 6 above. Any
reasonable attorneys' fees and other expenses incurred by the
 Lender in connection with Maker's bankruptcy or any of the other Event of Default described in Section 6 shall
be additional indebtedness of Maker secured by this Agreement.


8.  SECURITY INTERESTS.


It is further understood that this Note is not secured by a personal guarantee.


9.  ATTORNEYS' FEES.


In the event it should become necessary to employ counsel to collect any amounts
owed by Maker under this Note, Maker agrees to pay the reasonable attorneys'
fees and costs of the Lender, incurred in connection with the Lender's
collection efforts, irrespective of whether suit is  brought.
 
10.  SECTION HEADINGS.
 
Headings and numbers have been set forth for convenience only. Unless the
contrary is compelled by the context, everything contained in each paragraph
applies equally to this entire Note.


 
3

--------------------------------------------------------------------------------

 
 
11.  AMENDMENTS IN WRITING.


Subject to applicable law, this Note may be amended, modified, or supplemented
only by a written agreement signed by the Lender and the Maker.


12.  CHOICE OF LAW


This Note and all transactions hereunder and/or evidenced hereby shall be
governed by and construed under the laws of the State of Nevada without regard
to the conflicts of law principles thereof.


13.  ARBITRATION.


If at any time during the term of this Note any dispute, difference, or
disagreement shall arise upon or in respect of the Note, and the meaning and
construction hereof, every such dispute, difference, and disagreement shall be
referred to a single arbiter agreed upon by the parties hereto, or if no single
arbiter can be agreed upon, an arbiter or arbiters shall be selected in
accordance with the rules of the American Arbitration Association and such
dispute, difference, or disagreement
shall be settled by binding arbitration in accordance with the then prevailing commercial rules of the American Arbitration
Association, and judgment upon the award rendered by the arbiter may be entered
in any court having jurisdiction thereof. The parties hereto each jointly and
severally waive any and all rights to appeal the judgment or award of
such arbiter(s).


14.  TRANSFERABILITY.


The right to principal and interest under this Note may be transferred only
through a book entry system maintained by Maker. Any other means of transfer,
including, without limitation, transfers by endorsement, shall be null and void.
Ownership of the obligation must be reflected in a book entry. A book entry is a
record of ownership that identifies the owner of an interest in this Promissory
Note.


  IN WITNESS WHEREOF, the Maker has caused its duly authorized representative to
execute this Note as of the date first written above.
 


Las Vegas Railway Express, Inc.
By: /s/ Michael Barron
Michael A. Barron
CEO




4


--------------------------------------------------------------------------------

 